Name: 80/91/EEC: Commission Decision of 18 December 1979 concerning the issue of import licences for beef and veal products originating in Botswana, Kenya, Madagascar and Swaziland
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-01-31

 Avis juridique important|31980D009180/91/EEC: Commission Decision of 18 December 1979 concerning the issue of import licences for beef and veal products originating in Botswana, Kenya, Madagascar and Swaziland Official Journal L 024 , 31/01/1980 P. 0032****( 1 ) OJ NO L 329 , 23 . 12 . 1975 , P . 4 . ( 2 ) OJ NO L 357 , 21 . 12 . 1978 , P . 5 . ( 3 ) OJ NO L 357 , 21 . 12 . 1978 , P . 44 . COMMISSION DECISION OF 18 DECEMBER 1979 CONCERNING THE ISSUE OF IMPORT LICENCES FOR BEEF AND VEAL PRODUCTS ORIGINATING IN BOTSWANA , KENYA , MADAGASCAR AND SWAZILAND ( 80/91/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 3328/75 OF 18 DECEMBER 1975 RENEWING THE ARRANGEMENTS FOR THE REDUCTION OF IMPORT CHARGES ON BEEF AND VEAL PRODUCTS ORIGINATING IN THE AFRICAN , CARIBBEAN AND PACIFIC STATES ( 1 ), AS LAST AMENDED BY REGULATION ( EEC ) NO 2993/78 ( 2 ), AND IN PARTICULAR ARTICLE 3 THEREOF , HAVING REGARD TO COMMISSION REGULATION ( EEC ) NO 3006/78 OF 20 DECEMBER 1978 LAYING DOWN DETAILED RULES FOR THE APPLICATION OF REGULATION ( EEC ) NO 3328/75 ( 3 ), AND IN PARTICULAR ARTICLE 2 ( 3 ) THEREOF , WHEREAS REGULATION ( EEC ) NO 3328/75 PROVIDES FOR THE POSSIBILITY OF ISSUING IMPORT LICENCES FOR BEEF AND VEAL PRODUCTS ; WHEREAS , HOWEVER , IMPORTS MUST TAKE PLACE WITHIN THE LIMITS OF THE QUANTITIES SPECIFIED FOR EACH OF THESE EXPORTING NON-MEMBER COUNTRIES ; WHEREAS THE APPLICATIONS FOR IMPORT LICENCES SUBMITTED BETWEEN 1 AND 10 DECEMBER 1979 , EXPRESSED IN TERMS OF BONED MEAT , IN ACCORDANCE WITH ARTICLE 2 ( 1 ) OF REGULATION ( EEC ) NO 3006/78 , DO NOT EXCEED , IN RESPECT OF PRODUCTS ORIGINATING FROM BOTSWANA , KENYA , MADAGASCAR AND SWAZILAND , THE QUANTITIES AVAILABLE FROM THESE STATES ; WHEREAS IT IS THEREFORE POSSIBLE TO ISSUE IMPORT LICENCES IN RESPECT OF THE QUANTITIES REQUESTED ; WHEREAS THE QUANTITIES IN RESPECT OF WHICH IT WILL BE POSSIBLE TO APPLY FOR LICENCES FROM 1 JANUARY 1980 SHOULD BE FIXED , HAS ADOPTED THIS DECISION : ARTICLE 1 THE FOLLOWING MEMBER STATES SHALL ISSUE ON 21 DECEMBER 1979 IMPORT LICENCES CONCERNING BEEF AND VEAL PRODUCTS ; EXPRESSED IN TERMS OF BONED MEAT , ORIGINATING FROM CERTAIN AFRICAN , CARIBBEAN AND PACIFIC STATES , IN RESPECT OF THE QUANTITIES AND THE COUNTRIES OF ORIGIN STATED : FEDERAL REPUBLIC OF GERMANY : 353.2 TONNES ORIGINATING IN MADAGASCAR . ARTICLE 2 APPLICATIONS FOR LICENCES MAY BE SUBMITTED , IN ACCORDANCE WITH ARTICLE 2 ( 4 ) OF REGULATION ( EEC ) NO 3006/78 DURING THE FIRST 10 DAYS OF JANUARY 1980 IN RESPECT OF THE FOLLOWING QUANTITIES OF BONED BEEF AND VEAL : BOTSWANA:2 895 TONNES KENYA:25 TONNES MADAGASCAR:1 160 TONNES SWAZILAND:515 TONNES ARTICLE 3 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 18 DECEMBER 1979 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT